Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 1 of 31 PageID #:6782



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NEXT Payment Solutions, Inc.,       )
                                    )
            Plaintiff,              )      Case No. 1:17-cv-08829
                                    )
vs.                                 )      Honorable Ruben Castillo
                                    )
CLEAResult Consulting, Inc.,        )      Magistrate Judge Young B. Kim
                                    )
            Defendant.              )

NEXT’S LOCAL RULE 56.1 (b) (3) (C) STATEMENT OF ADDITIONAL FACTS THAT
     REQUIRE DENIAL OF CCI’S MOTION FOR SUMMARY JUDGMENT

                                FILED UNDER SEAL
    Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 2 of 31 PageID #:6783



        NEXT Payment Systems, Inc. (“NEXT”) by and through its attorneys, and pursuant to Local

Rule 56.1 (b)(3)(C) hereby submits its Statement of Additional Facts that Require Denial of CCI’s

Motion for Summary Judgment as follows.

              NEXT OWNS AND DEVELOPED THE NEXT SYSTEM AND FAST TOOL

        1.      NEXT Payment Solutions, Inc. (“NEXT”) was incorporated as an Illinois

corporation on August 18, 2011. (PE H, Decl. Staszak ¶ 2 & Ex. 1).1 Jill Staszak,         % owner of
                                                                                      REDAC




NEXT is President and Matt Peterson, her husband, is                  owner and Secretary and Chief
                                                           REDAC ED




Executive Officer. (Id. ¶ 4).

         2.     At the time of incorporation, NEXT was in discussions with Office Depot

concerning Office Depot’s request that NEXT design and build a rebate processing system. (PE

G, Peterson 3rd Decl. ¶ 3.) Peterson designed the software architecture, defined the client’s

specifications for the features, functionalities, rules engine and workflow processing requirements

and wrote the algorithms to be used in software system codes. Hereinafter, the NEXT software is

referred to as the “NEXT System.” (Id. ¶ 3).

        3.      Ryan Rodriguez was contracted to and wrote code for the NEXT Rebate System

under Peterson’s direction and specifications pursuant to a July 18, 2011 Agreement With

Contractor Programmer providing that all development was the property of NEXT’s and setting

forth Rodriguez’s Confidentiality requirements. (PE E, Peterson Dep. Tr. 99:2-100:7 (NEXT had

an agreement with Rodriguez); PE H, Decl. Staszak ¶ 20 & Ex. 7 (NXT00142847). The Agreement

also provided that any work performed by Rodriguez was owned exclusively by NEXT. (§ 6.01).

(PE E, Peterson Dep. Tr. 136:21-137:2 (all work performed by Rodriguez was owned by NEXT)).




1
 NEXT’s Exhibits in Support of their Statements of Additional Fact designated as “SAF ____”
are designated as “PE ___”.
                                                2
 Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 3 of 31 PageID #:6784



         4.      In or about January 2014, NEXT and Anytime Fitness entered into an Agreement

whereby NEXT was to process a rebate program that provided new members a free tanning

session. (PE U, Ruchty Decl. ¶¶ 6-9) In addition, NEXT provided Anytime Fitness with the ability

to have the members book their tanning appointments online at franchise locations closest to the

member and track redemptions of the rebate. (PE G, Peterson Decl. ¶ 4).

        5.    In addition to writing the eligibility rules to Anytime Fitness’ specifications for

redeeming the tanning program, Peterson designed NEXT’s online scheduling program, wrote the

logic sequence and created the rules engine to be added through a new module to the Back End of

NEXT’s System. Independent contractor Ryan Rodriguez wrote code under the supervision and

direction of Matt Peterson to execute Peterson’s solution. (PE G, Peterson 3rd Decl. ¶ 5).

        6.    As of April 1, 2014, NEXT had invested over $1 million dollars in the NEXT System.

(PE F, NEXT Rule 30 (b)(6) (Peterson) Tr. 254:9-255:8 & Dep. Ex. 47); PE G, Peterson 3rd Decl.

¶ 6).

        7. On or about April 9, 2014, Brian Simmons on behalf of CCI orally agreed to pay NEXT

an annual subscription ofREDACTED FINANCIAL

        in order to have an exclusive license to the NEXT System. (PE G, Peterson 3rd Decl. ¶ 7 &

PE G (60) (NXT00063921)). The REDACTED FINANCIAL monthly installments. (Id.). At

the time of this agreement, CCI was using the NEXT System solutions for online rebate processing

and monitoring of point of sale transaction. (Id.)




                                                 3
    Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 4 of 31 PageID #:6785



        8.    This oral agreement was memorialized in the Master Services Agreement (MSA)

executed by CCI on or about October 2, 2014 and by NEXT on or about October 6, 2014 and made

effective as of April 1, 2014. (SUF ¶ 7; VAC Ex. 12 & CRE 113; PE G, Peterson 3rd Decl. ¶ 8.)

        9.      On June 1, 2014, NEXT entered into an Agreement with Contractor Programmer

with developer Priyanka Shah, providing that all development was the property of NEXT’s and

setting forth Rodriguez’s Confidentiality requirements. (PE H, Decl. of Staszak ¶ 21 & Ex. 8

thereto; PE I, Decl. of Strong ¶ ¶ 7-11 & Ex. 1; PE G, Peterson 3rd Decl. ¶ 9.)

        10. On or about June 11, 2014, Tim Mahler, emailed Matt Peterson asking whether NEXT

could provide an online scheduling tool. (PE G, Peterson 3rd Decl. ¶ 10; PE G (58) (NXT

00076523)). NEXT provided CCI with the description and capabilities of its online scheduling

tool in connection with CCI’s presentation to Consumers Energy for its Home Energy Analysis

(“HEA”) program. (Id. ¶ 10 (PE G (30) (NXT00116906); G (31) (NXT0071732); G (32)

(NXT00100171-72); G (33) (NXT00101217-00101220)).

        11. On or about August 11, 2014, NEXT provided a power point for CCI’s HEA Booking

Application. (Id. ¶ 11 (PE G (34) (NXT00082302-05)).

        12.     Also, in August, CCI employees servicing its Consumers Energy accounts, Jane

Nelson, Christine Nelson and Brenda Laukert met with Matt Peterson in CCI’s East Lansing MI

office. (PE D, Excerpts of Jane Nelson Dep. Tr. 10:15-11:16). Peterson was introduced to them as

someone who could build a scheduling system for our [CCI’S] Field Services Programs. (Id. at Tr.

14:14-21). The purpose of the meeting was to define the requirements for a scheduling system.




2
 References to the Verified Amended Complaint are denoted as “VAC.”
3
 CCI’s Exhibits in support of its summary judgment motion are referred to as “CRE _____”
NEXT provides certain relevant excerpts that are not included in CCI’s SUF, but incorporates
the MSA by reference as if fully set forth herein.
                                                 4
 Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 5 of 31 PageID #:6786



(Id. Tr.13:6-7). The meeting lasted for three days to assist CCI in building “the scheduling system

of our [CCI’s CE programs] dreams.” (Id. Tr.15:6-15; PE B, Johns Dep. Tr. 89:13-92:10 (“I told

them to design and build the scheduling tool of their dreams. I told them, literally I used the words,

shoot for the moon”)).

      13.      During the three days, CCI’s employees “talked with Matt about the current

limitations of the scheduling system we were using and what the problems were with that, and he

made suggestions and made notes on the whiteboard, took pictures.” (Id. Nelson Tr. 16:6-11). The

outcome of the meetings was a list of requirements that NEXT and CCI had agreed upon. (Id. Tr.

17:13-15).

       14.     At the time of these meetings, CCI knew they had a new program for Consumers

Entegy that they had bid on and expected to have the outcome of that bidding by August. (Id. at

Tr. 18:2-11). “What Matt was building for us was a scheduling system that would allow customers

of the utility [CCI] to self-schedule or schedule their own appointments without having to talk to

a Call Center person. So we call that online self-scheduling.” “This was new to us, but it was a

requirement for our client”. (Id. Tr. 18:12-23). It was “a requirement for us to win the bid for the

Home Energy Analysis Program.” (Id. Tr. 19:10-12).

      15.      After the three day meeting in August, CCI and NEXT agreed to communicate back

and forth via email and phone for the most part after that. (PE D, Nelson Tr. 17:18-20).

      16.      On August 14, 2014, Jane Nelson emailed Matt Peterson advising that per Paul

Johns’ request, she had “documented below additional fields and functionality we’d like to see for

the scheduling tool.” (PE G, Peterson 3rd Decl. ¶ 12; PE G (36) (CR-0014072-74)). Nelson noted

that the changes were “not critical for the oral presentations to the client on 8/20” which was the

first priority. Whatever could be incorporated by 8/20 would assist the team in presenting “the


                                                  5
 Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 6 of 31 PageID #:6787



scheduling tool as a solution for multiple programs.” (Id. CR-0014072-73). Nelson requested that

the scheduling tool provide the ability for CCI’s “internal scheduling team and call center reps to

use the tool as well as customers coming through the website.” (Id. CR-0014073).

       17.     Between June and September 2014, based on the requirements Peterson gathered,

Matt Peterson designed NEXT’s FAST Tool, with online scheduling. (PE G, Peterson 3rd Decl. ¶

13.)

       18.     On August 20, 2014, Matt Peterson, CEO of NEXT, and CCI met face to face with

Consumers Energy. At the meeting, Peterson presented NEXT’s software with the scheduling

solution. (PE G, Peterson’s 3rd Decl. ¶ 14).

       19.     On August 28, 2014, NEXT prepared and submitted an SOW memorializing the

parties’ agreement as to CCI’s request that NEXT expand its booking tool to provide customer self

scheduling and call center scheduling for Consumers Energy Helping Neighbors Program (“HN”).

(PE E, Peterson Dep. Ex. 16 (CRE 15), SOW # 1 (CR-000624).

       20.     On or about September 15, 2014, Matt Peterson went to CCI’s East Lansing MI

office at which several Consumers Energy representatives were present. (PE G, Peterson 3rd Decl.

¶ 15). The purpose of this meeting was as a follow up to the August 2014 meeting for Consumers

Energy to view a live demonstration of the scheduling tool’s functionality. (Id.)

       21.   On October 2, 2014, CCI executed a Masters Services Agreement (“MSA”) between

CCI and NEXT, which provided that it would be effective April 1, 2014. (Ex. 1 to Verified

Amended Complaint (“VAC”) (CR-0014565-76) (CRE 11)). CCI drafted the agreement. (PE G,

Peterson’s 3rd Decl. ¶ 16). In addition to the provisions recited in CCI’s SUF ¶ 8, it provided:

               All obligations incurred under this Agreement shall survive the Term until
               satisfied.




                                                 6
 Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 7 of 31 PageID #:6788



(Introduction to Agreement). The agreement also provided that:

              Notwithstanding the foregoing, NEXT and CLEAResult both acknowledge that
              NEXT may currently possess certain know-how, templates, works, proprietary
              material, and/or methods (“Pre-Existing Materials”), and that such Pre-Existing
              Materials may be used in the execution of services contemplated by this Agreement
              and SOWs. For such Pre-Existing Materials, NEXT hereby grants CLEAResult a
              non-exclusive, non-transferable and royalty free license, allowing CLEAResult to
              use such Pre-Existing Materials in connection with the Works. At all times, NEXT
              shall retain all right, title, and interest in the Pre-Existing Materials and the right to
              future use of improvements in Pre-Existing Materials developed while servicing
              CLEAResult.

(Id. § 15).

              The parties hereto agree that irreparable damage would occur in the event that any
              of the provisions of this Agreement were not performed in accordance with their
              specific terms or were otherwise breached. Accordingly, it is agreed that the parties
              shall be entitled to injunction or injunctions to prevent breaches of this Agreement
              and to enforce specifically the terms and provisions hereof in any court of the
              United States or any state having jurisdiction, this being in addition to any other
              remedy to which they are entitled at law or in equity.

(Id. § 16).

       22.    NEXT executed the MSA on October 6, 2014. (CRE 11 at 8.) On that same date,

NEXT submitted Statement of Work # 1 Booking Tool in which NEXT specified the required

Features and Functions for the Booking Tool NEXT had developed for Consumers Energy and

documented the Development Hours. (PE E, Peterson Dep. Ex. 22 (CR-0022198-206)). CCI did

not respond to this SOW. Peterson Decl. ¶ 16.

       23.    On or about December 22, 2014, NEXT launched its Scheduling Tool which

automated scheduling of appointments for Consumers Energy’s Income Qualified (HN) program

customers. NEXT’s Scheduling Tool replaced CCI’s manual scheduling of appointments and use

of google for scheduling. (PE G, Peterson Decl. ¶ 17). On March 6, 2015, NEXT rolled out its

online scheduling tool for Consumers Energy HEA program. (PE G, Peterson 3rd Decl. ¶ 18, PE G

(74) (NXT00097592)).

                                                  7
 Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 8 of 31 PageID #:6789



      24.      Peterson sent Johns an email attaching the SOW submitted on August 29 and

October 6, 2014, with development hours, and a summary of the Scheduling Wizard (Tool) Project

to date. (PE E, Peterson Dep. Ex. 22 (CR-0022204)). On February 27, 2015, Mr. Peterson sent an

email to Paul Johns inquiring about the status of the Scheduling Tool SOW. (PE B, Johns Dep.

Ex. 5.) CCI did not respond to either email. (PE G, Peterson 3rd Decl. ¶ 16.)

      25.      On July 13, 2015, NEXT published the Booking Tool Manual for CCI, a document

it marked as Confidential. ((PE G, Peterson 3rd Decl. ¶ 19, PE G (42) (NXT00036016-43))

      26.      On August 4, 2015, Tom Diffley advised Matt Peterson by email, “All matters

relating to the booking tool are handled by Tim Mahler and Paul Johns. (PE B, Johns Dep. Tr.

122:11-124:20 & Johns Dep. Ex. 8 (at NXT00050773); In or about August 14, 2015, after

negotiations, CCI determined it would not purchase NEXT’s scheduling tool being used by

Consumers Energy HN, HEA and HEA #2 programs and, instead, would license it for the

Consumers Energy programs for                          per month. (PE B, Johns Dep. Tr. 126:15-130:12 &
                                  REDAC ED FINANCIAL




Johns Dep. Ex. 9 (NXT00050849)).

      27.      Beginning in February 2016, Matt Peterson on behalf of NEXT and David McCann,

Chief Technology Officer (CTO) on behalf of CCI began discussions to execute an expanded

MSA. (PE G, Peterson 3rd Decl. ¶ 20, PE G (59)) (CRE 5, NEXT Answer to Interrogatory No. 1)).

Those negotiations continued until Peterson was informed that McCann had left CCI. (Id.). NEXT

continued to provide development, customizations and upgrades to its FAST Tool to CCI for use

in administering its utilities’ programs under the terms of the initial MSA. (PE G, Peterson 3rd

Decl. ¶ 20; PE A (1), Barden 7/17/18 Dep. Tr. 179:3-184 & Dep. 23 (CR-0445349)). Per Barden

Dep. Ex. 23, a March 1, 2017 PowerPoint presentation of Mahler, p. 3, “Original MSA for ‘digital’

processing services & redemption . . . Expired at the end of 4/2016 . . . Transitioned to a Month-


                                                          8
 Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 9 of 31 PageID #:6790



to-Month basis 4/16 y prior CTO . . ..” Id. McCann was the “prior CTO” referred to in Barden

Dep. Ex. 23. (Peterson Decl. ¶ 20). Consistent with Mahler’s description, Peterson testified that

“…our understanding was that the SOWs were bound by the MSA and we were billing from a

month-to-month basis.” (PE F (Rule 30 (b)(6) (Peterson) Dep.Tr. 70:10-12 & Dep. Ex. 28 (CRE

24))

       28.    On February 29, 2016, McCann and Peterson conducted a detailed conversation about

NEXT via a web conference. At the conclusion of the call, McCann promised to represent NEXT’s

value during his upcoming executive retreat approximately March 7-11, 2016. McCann and

Peterson discussed in detail the contract terms, timing, current customers supported and future

areas on which CCI and NEXT could work together. McCann promised to provide direction on

the expiring agreement. McCann told NEXT he was the point of contact. The conversations were

memorialized in a March 1, 2016 email. (PE G, Peterson 3rd Decl. ¶ 21)

       29.      On or about April 14, 2016, CCI requested that NEXT support CCI’s bid to

administer                                                                which CCI won with

NEXT’s assistance. (PE G, Peterson 3rd Decl. ¶ 22; PE B, Johns Dep. Tr. 130:15- 134; 136:15-

138:5 & Dep. Exs. 10, 11, 13 (NXT00075210-11; NXT00109096-97; NXT00073691-92)). The

program was implemented in July 2016 after NEXT obtained                        requirements for

the program and customized the FAST Tool to meet those requirements. (Id. Johns Dep. Tr.

136:13-138:5)

        30.      On July 15, 2016, SOWs memorializing the parties’ agreement for

                                                   were emailed to CLEAResult. (PE F, Peterson

Dep. Ex. 27; PE G, Peterson 3rd Decl. ¶ 23; PE G (48); SUFR ¶ 61). On July 26, 2016, NEXT and




                                               9
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 10 of 31 PageID #:6791



CCI memorialized the terms of the NEXT’s support of the                           program with the FAST Tool.

(PE G (49), Peterson 3rd Decl. ¶ 23 & SUF ¶ 61)).

      31.     On or about August 8, 2016, CCI agreed to pay                                 for NEXT’s set up fee for
                                                                           REDAC ED FINAN




development, account management, set up of customized rules for the

                     program and portal and                    per month for the 1st 10 CCI users and
                                                  REDAC ED F                                                 REDAC ED FINANC




       per CCI user for each CCI user                 . (PE G, Peterson 3rd Decl. ¶ 24; PE G (50) (CR-
                                        REDAC ED FINANC




0024203)).

      32.    On November 17, 2016, NEXT forwarded the SOW memorializing the terms of the

parties’ agreement pertaining to the use of the FAST Tool for the

               to CLEAResult. (PE G (54) & SUF ¶ 61)). On November 21, 2016, NEXT

forwarded a SOW memorializing the terms of the parties’ agreement for NEXT to service the

                        with the FAST Tool to CLEAResult. (PE G, Peterson 3rd Decl. ¶ 25 &

PE G (55) & SUF ¶ 61)).

      33.       NEXT developed the FAST Tool and required modules, rules, eligibility and

workflow over more than a two year period including four months of Beta testing to provide the

features and functionality required by eight utilities –

                                                                                                      -for which CCI

administered 13 cost efficiency programs. (PE B, Johns Tr. 167:20-168:5 & Dep. Ex. 26).

      THE AGREED LICENSING FEE AND SERVICES NEXT PERFORMED

      34. Beginning with NEXT’s Invoice dated April 15, 2014 (NXT00028976) and continuing

through the September 5, 2017 Invoice, CCI paid NEXT an annual REDACTED FINANCIAL

                              for the NEXT System. (PE H, Staszak Decl. ¶ 7-9; PE H (2)-H (5)

(Summary Charts of CCI’s Payments on NEXT Invoices for 2014-2017)).


                                                      10
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 11 of 31 PageID #:6792



      35.           By February 24, 2015, NEXT’s scheduling tool was being used by CCI to drive

scheduling                      home energy audits in 2015. (PE G, Peterson 3rd Decl. ¶ 26; PE G (40) (CR-
              REDAC ED FINANC




0127884-85)).

      36.           On February 27, 2015, Johns forwarded Peterson’s February 20 email to Tim

Mahler and Tom Diffley. (PE B, Johns Dep. Tr. 106:4-108:17 & Ex. 5 (CR-0165637-39)). On

August 14, 2015, CCI (Paul Johns) informed NEXT (Peterson) that CCI had decided to license the

FAST Tool for                          per month for the Consumers Energy’s                                     programs. (PE B,
                      REDAC ED FINANCIAL




Johns Dep. Tr. 126:15-16, Tr. 129:16-130:12 & Johns Dep. Ex. 9(NXT0005849-54)).

      37.           On August 18, 2015, NEXT invoiced CCI                                         for its license of the Scheduling
                                                                              REDAC ED FINANCIA




Tool for Consumers’ Energy’s programs. (PE H, Staszak Decl. ¶ 7-9; PE H (3) (w) (NXT00020428

(Invoice 267)) (Summary Charts of CCI’s Payments on NEXT Invoices for 2015)), which CCI

paid on September 16, 2017 (PE H (3) NXT00142830). On August 28, 2015, NEXT forwarded

the SOW reflecting CCI’s agreement to license the FAST Tool for Consumers Energy

Programs for $10,000 per month and to pay $0.10 per text message to the customers of Consumers

Energy. (PE F, NEXT 30 (B) (6) Peterson Dep. Tr. Tr. 18:9-20:3 & Peterson Dep. Ex. 24

(NXT00050902-10)).

      38. Beginning in August 2015 and continuing through its payment on the September 5,

2017 Invoice, CCI paid NEXT an additional                                 for a license to NEXT’s FAST tool solution
                                                         REDAC ED FINANCIAL




for online and customer service scheduling for Consumers Energy HEA/HN Programs along with

payment of REDACTED FINANCIAL . (PE E, Peterson Dep. Ex. 24 (NEXT 00050902-10, including

Scheduling SOW # 1 (NXT00050909-10; PE H (2) –(5), Summary Charts of                                                   2014-2017

Invoices)).




                                                              11
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 12 of 31 PageID #:6793



      39. In an email dated February 5, 2016, Tom Diffley of CCI requested that NEXT disable

certain of NEXT’s portals servicing rebate programs. (PE G, Peterson 3rd Decl. ¶ 27 & PE G (44)

(NXT00064255-56)). In that email, Diffley makes clear that the request was to exclude any sites

NEXT had in place related to the scheduling tool. However, one of the sites Diffley identified to

be disabled was the                                                                 which was the

portal used by CCI’s employees servicing Consumers Energy programs. (Id.)

      40. In a telephone conversation on February 8, 2016, David McCann, Chief Technology

Officer for CCI, told Peterson that CCI was discontinuing the rebate program only, that CCI’s

relationship with NEXT would continue as it related to the scheduling tool and the Consumers

Energy programs, that McCann was NEXT’s new point of contact, and all invoices should be

directed to his attention. (PE G, Peterson 3rd Decl. ¶ 28; PE G (59) (NXT00052308)). McCann

indicated he would follow up about any revisions to be made to the parties’ agreement going

forward. (Id.)

      41. On February 8, NEXT forwarded to McCann NEXT Invoices that had not been paid.

(PE G, Peterson 3rd Decl. ¶ 29; PE G (59) (NXT00052308-12)). CCI subsequently paid the

Invoices in 2016. PE H (3) & (4), Summary Charts for 2015 2016 Invoices.

      42.        On April 14, 2016, Paul Johns notified NEXT of “confidential information”; to wit:

that CCI is looking to take on a project that would require scheduling roughly



                                                       ( PE B, Johns Dep. Tr. 130:15-132:1 & Dep.

Ex. 10) (NXT00075210-11)), which CCI won on or about May 11, 2016 after a demonstration by

NEXT. (PE B, Johns Tr. 132:13-134:14 & Dep. Ex. 11 (NXT00109096-97)). On July 5, 2016,

Peterson emailed Paul Johns at CCI to schedule time to get the specifications for the Consumers


                                                 12
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 13 of 31 PageID #:6794



Energy                      and Johns set 7/20 for that meeting. (PE B, Johns Dep. Tr. 136:13-138:5

& Dep. Ex. 13 (NXT00073691-92)).

      43. On July 8, 2016, Paul Johns informed Peterson that CCI wanted to move forward with

the NEXT FAST Tool for customers of                    which Peterson memorialized in an email dated

July 11, 2016. (PE G, Peterson 3rd Decl. ¶ 30; PE B, Johns Dep. Ex. 14 (NXT00088166)). On July

11, 2016, Chris Barden at CCI notified NEXT that Tim Mahler had approved proceeding forward

with NEXT to build a custom portal to manage                       programs per NEXT’s quote. (PE

G, Peterson 3rd Decl. ¶ 30; PE G (48) (NXT00053611-13))

      44.      On July 14, 2016, Tim Mahler responded to a May 12, 2016 email from CCI Sr.

Financial Analyst               to Mahler and Dave McCann seeking confirmation that “per Tom

Diffley, the 2 of you made a new agreement with NextPay for scheduling services or something

like that. Is this true? If so, which of you has budget to pay for it? We need to get the dollars moved

where they belong (where they were budgeted) since we have 0 budget past March in admin.” (PE

B, Johns Dep. Tr. 140:1-143:9 & Dep Ex. 15 (CR-0130850); see also PE A (1), Barden 7/17/18

Dep. Tr. 179:3-184:25 & Ex. 23 (CR-0445349-40 & Attachments) (confirming that NEXT and

CCI had a month to month agreement regarding the FAST Tool). Mahler directs                        , in

Finance to provide             with a forecast for NEXT Payment Solutions for the following

programs:

                      and for services consisting of “online scheduling-self scheduling portal; field

service resource management; route optimization; w/o management; etc.” (Id. CR-0130848-50)

Paul Johns then agrees to collect the information. (Id.) On July 15, 2016, NEXT (Peterson)

forwarded the SOWs for                                                     . (PE G, Peterson 3rd Decl.

¶ 31; PE G (48) (NXT00053656-64); SUF ¶ 61).


                                                  13
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 14 of 31 PageID #:6795



      45. On July 17, 2016, after Paul Johns notified NEXT that the meeting to work out details

on Consumers Energy                       was going forward in East Lansing on July 20, NEXT

emailed Michael Nelson to provide him with NEXT’s implementation check list and Email text

contact guide. (PE G, Peterson 3rd Decl. ¶ 32; PE G (47) (NXT00064878; NXT00062764-67;

NXT00108862-77; NXT00064625-26)) On July 18, 2016, NEXT invoiced CCI for the set up fees

for                                                which was paid by CCI on September 26, 2016.

(PE H, Staszak Decl. ¶¶ 6-9; PE H (4) (Invoice 311 (NXT00020457); Payment (NXT00034647)

(Summary Charts of CCI’s Payments on NEXT Invoices for 2014-2017)).

      46.     On or about July 26, 2016, Tim Mahler advised NEXT that CCI wanted it to launch

the FAST Tool on a new account,            . Mahler requested that this implementation happen

quickly. (PE G, Peterson 3rd Decl. ¶ 33). Pursuant to this communication, NEXT forwarded

NEXT’s implementation checklist to CCI on July 26. (Id. & PE G (49) (NXT00075496-97,

NXT00062379-82, NXT00119851-52).

      47.    On August 18, 2016, CCI (Tim Mahler) confirmed that the pricing strategy for new

customers

                                      consisted of a REDACTED FINANCIAL



                                        . (PE G, Peterson Decl. ¶ 34; PE G (50) (CR-0024203)).

      48.    On September 1, 2016, NEXT invoiced CCI for the second half of the set up fees for

                                                   , the set up fees for      , and the monthly

10 user fees for                           , which invoice was paid by CCI on October 24, 2016.

(PE H, Staszak Decl.     ¶ ¶ 6-9; PE H (4) (2016 Summary Chart of Invoices, Invoice 318

(NXT00020459; NXT00034645)).


                                              14
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 15 of 31 PageID #:6796



         49.   On November 16, 2016, CCI contacted NEXT by email stating “We would like to

move forward with your system. . .                             gave her approval also. . . We do

want to be able to launch Jan. 1 ….” (PE G, Peterson Decl. ¶ 35; PE G (53) (NXT00103978)).

NEXT responded providing the SOW for                                          (Id.   PE G (54)

(NXT00055982-85).

         50. On November 21, 2016, NEXT forwarded a SOW for CCI’s client

         which was approved by CCI on December 21, 2016. (PE G, Peterson 3rd Decl. ¶ 36; PE G

(55) (NXT00056048-50); PE G (56) (NXT00056826-27)). In an invoice dated December 1, 2016,

NEXT billed                                                      which CCI paid on January 23,

2017. (PE H, Staszak Decl. ¶¶ 6-9; PE H (4), H (4) (q), (2016 Summary Chart of Invoices, Invoice

334 (NXT00020462; NXT00029016)).

         51.     In addition to paying NEXT invoices related to Consumers Energy

     CCI paid NEXT for the services it provided to its programs with

                                                                                        from the

inception of these services through October 2017. (PE H, Staszak Decl. ¶¶ 6-9; PE H (4) & H (5)

(2016 and 2017 Summary Charts of NEXT Invoices and CCI’s payments.)

                        CCI FAILURE TO PAY FOR WORK DONE BY NEXT

         52.     CCI owes NEXT             for development work it requested NEXT perform but

refused to pay for. Specifically,

     •     On 7/26/16 CCI requested that NEXT develop certain security upgrades which NEXT

           developed at a cost of       and installed and then uninstalled at CCI’s direction (PE

           G, Peterson 3rd Decl. ¶ 37 & PE G 65 (a), G 65 (b) (NXT00112471; NXT00065948));

     •     On or about 2/17/17 CCI requested that NEXT provide auto routing upgrades, NEXT


                                               15
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 16 of 31 PageID #:6797



         developed the upgrades for           but CCI refused to test and deploy the upgraded

         auto routing (PE G, Peterson 3rd Decl. ¶ 37 & PE G 65 (c), G 65 (d) (NXT00060655;

         CR-0025158);

    •    On or about 2/28/17 CCI requested that NEXT code API’s for            data exchange,

         which NEXT completed expending                 develop but which CCI refused to test

         and deploy (PE G, Peterson 3rd Decl. ¶ 37 & PE G 65 (c)(NXT00060655));

    •    On 6/27/17, NEXT deployed a Mobile App upgrade for Consumers Energy

         the costs of the development for which were not recouped because CCI terminated

         NEXT before the costs could be recovered by licensing fees. (PE G, Peterson 3rd Decl. ¶

         37 & PE G 65 (c) (NXT00060655; NXT00062413)).


        53.    Without any advance notice to NEXT that CCI was replacing NEXT, CCI, by email

dated November 1, 2017 at 6:46 p.m., CCI stated that “on October 31, 2017, CLEAResult did cut

over from NEXT’s FAST System to our DSMTracker/Salesforce solution—it was a successful

migration and now all program scheduling and work order management—



                                          are managed by CLEAResult’s DSMTracker solution.”

(CRE 37 (NXT00061313)).

        54.    At the time that NEXT received the termination notice, CCI had booked

appointments for November and December for customers of



                         . (PE G, Peterson 3rd Decl. ¶ 39 & PE G (66) (NXT00061923, FAST Full

DB exports 6-14-2018-on Zip Drive).




                                               16
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 17 of 31 PageID #:6798



       55.          CCI also continued to access NEXT’s modules and trade secrets on its Back End

through and including at least November 17, 2017. (PE G, Peterson 3rd Decl. ¶ 40 & PE G (67)

(NXT00061922, NEXT Audit Logs on Zip Drive)).

       56.          NEXT billed CCI for its use of NEXT’s FAST Tool in November (PE H (5) (j),

Invoice 413) and December ((PE (5) (k), Invoice 421) which CCI has refused to pay. (PE H,

Staszak Decl. ¶¶ 12, 13).

       57.          On November 2, 2017, NEXT billed CCI                                 . (PE H, Staszak Decl. ¶¶ 14-
                                                                    REDACTED F NANC AL




16 & PE H (5) (l), Invoice 422). This Invoice bills CLEAResult:

       (a)                          for the additional users per month over the first 10 it assigned to use the
          REDACTED F NANC AL




       NEXT FAST Tool to service CLEAResult’s utility customers per the parties’ agreement

       (PE G (50) (CR-0024203)). CLEAResult did not pay this Invoice when it was due and has

       refused to pay this Invoice despite NEXT’s demand that it do so. To arrive at the additional

       users over 10 per month for each utility, NEXT reviewed the log CLEAResult created in

       the NEXT FAST System of registered users for the FAST System by the portal used by the

       utility/program (PE F, NEXT 30 (b) (6) Dep. Ex. 43 (NXT00028975) NEXT Registered

       Users)) to arrive at the total number of registered users per utility per month, subtracted 10

       users per month already paid by CLEAResult, and then multiplied the balance by the

       number of months the program was active.

       (b)                        for the Termination and Kill Fee provided for under § 12 of the Master
             REDAC ED FINANCIAL




       Services Agreement, Ex. 1 to the Verified Amended Complaint and CLEAResult Exhibit

       11 to Summary Judgment, which CCI has refused to pay. (PE H, Staszak Decl. ¶¶ 14-16

       & PE H (5) (l)). The Kill Fee is comprised of the REDAC               ED F NANC AL
                                                                                            CLEAResult paid NEXT

       for its exclusive licensing rights to the FAST System, plus the yearly licensing fees


                                                           17
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 18 of 31 PageID #:6799



       CLEAResult paid NEXT for its use of the FAST Tool to service its utility customers

       REDACTED FINANCIAL




Paragraph 12 of the MSA negotiated by the parties provided that CCI could only after “ten (10)

days written notice to NEXT, terminate this Agreement for all tasks not then performed, whether

or not NEXT is then in breach of default . . . .” Paragraph 12 provided further that where, as here,

the MSA was terminated for any reason other than NEXT’s breach, then “CLEAResult agrees to

pay an early cancellation fee (“Kill Fee”) equal to one calendar year of licensing fees for the

Exclusive Rights, as stipulated in Section 3 of this Agreement. The Kill Fee is not a penalty, but

rather a genuine estimate of loss NEXT will suffer.” (CRE 11 (Peterson Dep. Ex. 12 ¶ 12 (CR-

0014570)). CCI agreed to this Kill Fee in order to protect NEXT’s investment and hard costs in

supporting CCI and the costs that would be incurred in NEXT’s wind down of its CCI business,

including the costs incurred by NEXT in continuing to protect customer data of the utilities in

NEXT’s custody. (PE G, Peterson 3rd Decl. ¶ 41).

  NEXT’S USED REASONABLE MEASURES TO PROTECT ITS TRADE SECRETS

       Source Code Controls

       58.     NEXT’s compiled source code containing the trade secrets of the FAST Tool was

loaded on servers NEXT Payment Solutions licensed from Rackspace. Rackspace servers are

protected by locked down and secure environments with restricted access to authorized personnel

only who could gain access to the server room and NEXT’s servers. Rackspace controls for

security of its servers met the SOC 16 requirements for security. (PE G, Peterson 3rd Decl. ¶ 42;

PE G (7) & (8) (NXT00141669; NXT00141660; NXT00141760)).


                                                18
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 19 of 31 PageID #:6800



       59.     Matt Peterson and Ryan Rodriguez were the only two individuals who had access

to NEXT’s servers housing the complied source code for the FAST Tool. (PE G, Peterson 3rd Decl.

¶ 43) Matt Peterson and Rodriguez had passwords to gain access to NEXT Payment Solutions

server on Rackspace cloud. (PE G, Peterson 3rd Decl. ¶ 43). Also, as noted in SAF ¶ 3, Rodriguez

signed an Agreement with Contractor Programmer dated July 18, 2011

               NEXT Controlled Its Trade Secrets With Confidentiality and Non-Disclosure
               Agreements

       60.     NEXT required that its programmers/developers, in addition to Ryan Rodriguez

and Priyanka Shah, who had access to the Back End of the NEXT FAST TOOL and trade secrets

to execute confidentiality and non-disclosure agreements. (PE E, Peterson 8/1/18 Dep. Tr. 114:22-

117:12; PE G, Peterson Decl. ¶ 44 & Ex. (3)). Rodriguez and Shah’s agreement, in a section called

“Protection of Proprietary Materials” § 7, that they not disclose information or data constituting

“trade secrets” of NEXT, including scientific or technical information, design, process, procedure,

formula, or improvement relating to the development, design, construction and operation

concerning the certain software being developed. (PE H (7); PE H (8)). The other programmers

also agreed to maintain the confidentiality of NEXT’s information and agreed to return all

information to NEXT at the time they left. (See e.g. CRE 9 (NXT00037082 ¶6); CRE 10

(NXT00029902 ¶ 6); PE G (4) & (5)).

       61.   NEXT did not require its contractors who did not have access to its trade secrets or

the Back End of the FAST Tool to execute NDAs. (PE G, Peterson Decl. ¶ 45). This includes Curt

Matson, who was not a programmer, did not have access to the Back End and generated leads for

NEXT (PE E, Peterson 8/1/18 Dep. Tr. 84:11-85:3, 86:2-8); Robert Strong, who was a business

advisor to NEXT and did not have access to NEXT’s Back End (Id. at Tr. 66:8-16, Tr. 67:2-13;

23-68:4); Kelly Jensen, who assisted NEXT with account management but did not give live

                                                19
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 20 of 31 PageID #:6801



demonstrations reflecting NEXT’s trade secrets (Id. Tr. 108:15-109:13, Tr. 111:3-112:13); Sergey

Popov, who wrote public interfaces for NEXT’s mobile app (Id. Tr. 118:22-119:7); and Brenda

Arritola, who was an accountant and finance person (Id. Tr. 77:16-21).

       62.    NEXT also required that third parties to whom NEXT provided live demonstrations

of the FAST System and FAST Tool Back End reflecting the features and functionality of trade

secrets execute non-disclosure and confidentiality agreements, including:

              REDACTED PRIVACY




(PE G, Peterson 3rd Decl. ¶ 46 & PE H (10-(27).).




                                               20
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 21 of 31 PageID #:6802



       NEXT’s Further Protected Its Trade Secrets By Utilizing Licensed Communication
       Tools Such As Snagit

       63.     NEXT purchased a multi user license to Snagit used by its employees/contractors,

to transfer by email in a protected environment screenshots of NEXT’s back end and trade secrets.

(PE G, Peterson 3rd Decl. ¶ 47).

       NEXT Restricted CCI Employee’s Access to Its Back End and Trade Secrets

         64.   Pursuant to the MSA, CCI (the Receiving Party) was required to restrict access to

NEXT’s Confidential Information, including its software, reports, data, records, forms and other

material only to its employees and contractors “who (i) have a need to access such Confidential

Information solely for the purpose of fulfilling the obligations under this Agreement and (ii) have

been advised of the obligations of confidentiality and are under obligations of confidentiality

substantially similar to those set out in this section.” (CRE 11, ¶ 6; Peterson 3rd Decl. ¶ 48.)

       Further, CCI agreed it would “not use or disclose to any person, firm or entity any

Confidential Information of NEXT (the Disclosing Party) without NEXT’s express, prior written

permission and was obligated to exercise the same level of care to protect NEXT’s Confidential

Information as it exercised to protect its own, but in no event less than reasonable care. (Id.)

       Upon termination of the MSA, CCI was obligated to return NEXT’s Confidential

Information to it and the non-disclosure requirements of the Agreement survived for a period of

three years following disclosure except as to trade secrets which would be subject to nondisclosure

until no longer protected by law. (CRE 11 § 6). (Id.)

       65.     CCI employee Chris Barden, also a software developer, testified that this language

is inserted into contracts to protect a software developer from piracy or reverse engineering of their

software. (PE A (2) Tr. 47:18-49:19).




                                                 21
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 22 of 31 PageID #:6803



        66.     Additionally, CCI and NEXT negotiated a policy that provided the two entities

would isolate program access to only those who absolutely need it. (PE G, Peterson 3rd Decl. ¶ 50

& PE G (2) (a) (NXT00064117)).

        67.    NEXT Payment Solutions also issued a Network Access and Authentication Policy

setting forth requirements and restrictions for access to its software by login accounts and

password protections. (PE G, Peterson 3rd Decl. ¶ 51 & PE G (2) (b) (NXT00046496)).

        68.     Additionally, NEXT had to meet and met the requirements of CCI’s Vendor

Security policies to ensure that its system would maintain the confidentiality of the CCI’s utility

vendor customer data. (PE G, Peterson 3rd Decl. ¶ 52 & PE G (1))

                                The Vimeo Videos

        69.     Dr. Valerdi addressed the Vimeo Videos in his September 18, 2018 Expert Rebuttal

Report, attached hereto as Ex. J (3), which CCI has not included as an exhibit and he testified at

length about the Vimeo videos which testimony CCI has also ignored. (See PE J, Valerdi Dep. Tr.

8:14 & Dep Ex. 3 & K, Valerdi Decl. ¶ 3 (c)). Specifically, Dr. Valerdi’s Rebuttal Report states

that only about 24 minutes of video content relate to the FAST Tool. (Id. & PE. J, Valerdi Dep. &

Ex. 3 (9/18/18 Rebuttal Report) thereto, p. 5 § 5 paragraph 4; PE K, Verification of Valerdi that

his Reports Accurately Recite his Opinions). He stated further that the videos provide a passive

inspection and do not allow the viewer to interact with the features or understand the underlying

rules or architecture of the software, making it impossible to “fully reflect” the trade secrets . . . .”

(§ 5, pp. 5-6, para. 5. See also, PE J, Valerdi Dep. Tr. 98:8-15; Tr. 106:4-107:2 (It is not possible

to reverse engineer the NEXT FAST Tool by watching the Vimeo videos “because of the duration

of the videos. They are ranging from one to four minutes. So it’s—not enough time to describe

some of these things in the necessary detail. Also, the ability to interact with some of the


                                                   22
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 23 of 31 PageID #:6804



functionalities is not possible, because you’re a passive viewer. And if you want to really

understand how something works, you really need to be able to use it, enter some inputs, and see

how those inputs provide outputs. . ..”))

CCI DID NOT HAVE ANY OTHER SOFTWARE WITH THE SOLUTION PROVIDED
         BY NEXT’S FAST TOOL’S FEATURES AND FUNCTIONALITY

                       Catalyst and EmHub

       70.     Jane Nelson testified that CCI did not have an online scheduling tool that met the

requirements of                      as of August 2014, which is why CCI contracted with NEXT

to build the scheduling system of their dreams. (PE D, Nelson Dep. Tr. 6:10-11, 14:14-21; Tr.

18:13-19; PE B, Johns Dep. Tr. 15:6) CCI contracted with NEXT throughout 2016 to provide its

scheduling tool to CCI’s utility customers including

                       . (SAF ¶ ¶ 42-49).

       71.     Jane Nelson also testified that Catalyst was simply a “recordkeeping system”. (PE

D Nelson Dep. Tr. 6:10-11, 14:14-21; Tr. 18:13-19; PE B, Johns Dep. Tr. 15:6).

       72.     CCI’s power point                          with Catalyst dated November 8, 2016

(PE G (52)) makes clear that as of that date Catalyst intake and scheduling and trade ally

management (all features of the FAST Tool) were still under development and not expected to be

rolled out until January-March 2017. (NEXT’s Response to SUF ¶¶ 78) (PE G, Peterson Decl. ¶

53 (PE G (5) (CR-0096396, slide 8)). None of the Catalyst power points submitted by CCI in

support of summary judgment reflect nor can they demonstrate in their static form online

scheduling features provided by the FAST Tool (e.g. CRE 52-55). Further, for the scheduling

tool feature reflected in CCI’s power points CRE 45, 53 both show screen shots of NEXT’s

FAST Tool. (PE G, Peterson 3rd Decl. ¶ 53 & PE G (70) (compare CRE 45, pp. 22-23 and CRE



                                                23
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 24 of 31 PageID #:6805



53, 2,3 with PE G (7) pp. 7-10 which makes clear that CCI knew the scheduling screen shots in

CRE 45 and 53 were of the FAST Tool, not a tool owned by CCI).

       73.     CCI’s claim that EmHub has the FAST Tool scheduling features and functionality

is not supported by the documents they identify. CRE 55 is a 2012 PowerPoint that appears to

have been last modified on May 26, 2016, but in what way it is not clear. What is clear is that a

logo for Conservation Services Group (CSG) appears in the lower right hand corner and CCI did

not acquire CSG until April 2015. (PE G, Peterson Decl. ¶ 54 & PE G (41)) The PowerPoint does

not show a scheduling tool with the FAST Tool features and, in fact, concedes that EmHub does

not have the FAST Tool features in slides 9-13 “Biggest Pain Points” in which data accuracy,

account validation, absence of “other” required functionality, all features the FAST Tool had, are

among the EmHub deficiencies. Indeed, as of August 2015, CCI concedes that Catalyst and CSG’s

EmHub did not have self scheduling and CSG was impressed with functionality of the NEXT

FAST Tool. (PE G, Peterson 3rd Decl. ¶ 54 & PE G (43) (CR-0131743-45)). Finally, CRE 45 on

which CCI relies is a January 13, 2016 email with a power point presentation to             dated

1/13/16. But the On line Scheduling Feature CCI represents EmHub has at slides 22 and 23 are in

fact screen shots of the NEXT FAST Tool. (PE G, Peterson 3rd Decl. ¶ 54 (compare PE G (7), pp.

7-10 with CRE 45, pp. 22-23).

               DSMTracker

       74.     DSMTracker did not have the online scheduling, inventory management or other

features and functionalities of the FAST Tool at the time CCI purchased Green Team in January

2017. (PE D, Dep. Tr. (Jane Nelson) Tr. 192:1-23. (DSMTracker software “wasn’t built” and

“didn’t exist”). NEXT’s expert, Dr. Ricardo Valerdi stated that in his opinion the NEXT Tool

functionality did not exist in the DSMT software as of March 2017. (PE K, Valerdi Decl. ¶ 3 (a)

                                               24
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 25 of 31 PageID #:6806



(CRE 57, Valerdi’s 7/16/18 Expert Report, pp. 31-32 (NEXT FAST Tool Functionality Did Not

Exist in DSMTracker as of March 2017).)

       75.     “Project Renaissance” was initiated to replace NEXT on January 11, 2017 (PE A

(2), Barden Dep. Tr. 81:22-24, 82:1-15, 115:13-20)) From the date Project Renaissance began to

the time Chris Barden, Project Manager for Project Renaissance left CCI in May 2017, he had

never seen the DSMT software functioning live, nor did he have access to it. (Id. Tr. 110:21-25).

On January 16, 2017, Tim Mahler scheduled a meeting for January 17, 2017 for the purpose of

“Defining FAST Modules & Client Stratification.” (PE B, Johns Dep. Ex. 24) (CR-0383340)).

       76.     CRE 50 is proffered by CCI in support of its contention that DSMT had the features

and functionality of the FAST Tool is a Green Team document captioned Energy Efficiency

Tracking System (CR-0000174). No affidavit is submitted to attest to the document’s foundation

or its admissibility under the hearsay rules exclusion. This document bears a date of January 29,

2017, which is shortly after CCI acquired the DSMTracker software PE. The document was Ex.

3 to the Weitner deposition showing the date of the Exhibit with the metadata, whereas CCI omits

the date of the document proffered as CRE 50. (PE L (9/19/18 Dep of Weitner Tr. 96:19-97:6 &

Ex. 3 to Deposition)) A review of the index of Ex. 50 reflects that as of that date DSMTracker

did not list online self scheduling or other FAST Tool functionality in its brochure. (PE G,

Peterson 3rd Decl. ¶ 55).

       77.     CRE 51 is also proffered by CCI in support of its contention that DSMTracker had

 the FAST Tool online scheduling features and functionality. No affidavit attesting to the

 documents foundation or supporting its admission under the hearsay rules is offered. The

 document is a Green Team document captioned Energy Efficiency Tracking System (CR-

 0445411). This document bears a date of January 24, 2018, one year after CCI’s acquisition of

                                               25
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 26 of 31 PageID #:6807



DSMTracker and after CCI has copied NEXT’s features in the DSMT software, therefore, cannot

serve as evidence of DSMTracker features and functionality as of January 2017. This document

was document 8 to Weitner’s deposition and it contains the metadata reflecting it was last revised

on January 24, 2018. (PE L (9/19/18 Dep of Weitner Tr. 219:10-220:5 & Ex. 8 to Deposition)

CRE 51 proffered by CCI in support of summary judgment omits the metadata. Thus, CRE 51

cannot reflect features and functionality of DSMT as of the date CCI acquired it in 2017. As

Weitner testified, the January 2018 version of DSMT represented an ongoing cumulative process

whereby features added to it remained in it. (PE L, Weitner Dep. Tr. 225:16-21).

                         CCI’S THEFT OF NEXT’S TRADE SECRETS

      78.     Dr. Valerdi, NEXT’s technology expert who testified the DSMT “was a copycat

effort that involved reverse engineering” (PE J, Valerdi Dep. Tr. 240:18-241:18). Valerdi Dep.

Tr. 27:17-28:17 (teaches reverse engineering; see also PE K, Valerdi’s Decl. ¶ 3 (a) authenticating

his 7/16/18 Expert Report (CRE 57) and the Opinions in it, pp. 6-7 (Steps in Reverse Engineering;

pp. 7-12 CCI’s Efforts to Reverse Engineer the FAST Tool, pp. 16-17 CCI’s Efforts and

Resources Directed to Steal NEXT Trade Secrets). He testified that “this whole effort on Project

Renaissance is it led to something of a tangible product . . . It was a very focused effort with

guidance from CCI leadership to go out and do very specific tasks. And it was very well

documented. And I think they would serve as a great case study for how to do reverse engineering.

(Tr. 264:9-265:2.) Valerdi documents the similarities between the FAST Tool and DSM Tracker

based on the information he knew as of 7/16/18 (CRE 57, pp. 30-33). In Dr. Valerdi’s

Supplemental Report submitted on 8/20/18 after he inspected the DSM Tracker software provided

in a test environment only, he further detailed the FAST Tool Features, Functionalities and

Components replicated in DSM Tracker. (PE K, Valerdi Decl. ¶ 3 (b) (CRE 58)). CCI did not


                                               26
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 27 of 31 PageID #:6808



 provide him access to all components of DSMT, (Id. at p. 5), but of the components he was able

 to inspect he found at least 14 of NEXT’s Trade Secrets implemented in DSMT. He concluded:

 “Based on my inspect of the DSM Tracker version provided to me, it is abundantly clear that

 features, functionality, and components of the FAST Tool were replicated by CCI in the DSM

 Tracker software to arrive at their copycat tool and solution.” (Id. p. 6) The bases for his opinion

 appear at pp. 6-39 of his 8/20/18 report. One of the documents to which Valerdi referred, Sean

 Weitner’s email dated 6/6/17 (CR-0437415) and the attached spreadsheet is included as Weitner

 Dep. Ex. 9 with the spreadsheet on the zip drive of exhibits. (PE L, Weitner Dep. Ex. 9). In this

 email Weitner instructed CCI developers to perform a gap analysis on over 900 requirements

 derived from scoping the FAST Tool features, functionalities, components, workflow rules,

 eligibility, reporting, etc.

        79.     NEXT’s expert Dr. Valerdi opined that there are examples of repeated unauthorized

access of the FAST Tool by CCI employees between at least September 2016 through November

2017 from offices in Austin TX, Portland OR, Los Angeles CA, New York NY, and Alpharetta

Georgia. (PE K, ¶ 3 (a), 7/16/18 Report, (CRE 57)). It is his opinion that “The information obtained

through the repeated and unauthorized access of the FAST Tool by CCI personnel and agents

allowed CCI to copy the FAST Tool’s design elements. (CRE 57, pp. 18-30).

        80.     Additional evidence of CCI employees researching, identifying and copying NEXT

 FAST Tool features, functionality, components, workflow rules, eligibility into DSMT are the

 following:

        81. Between January 2017 and October 31, 2017, CCI worked on Project Renaissance, a

 project whose mission was to develop FAST Tool features and functionality in DSMTracker as

 follows.


                                                 27
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 28 of 31 PageID #:6809



        82.   Without authorization from NEXT, CCI conducted a two hour demonstration on

January 16, 2017 conducted by Jane Nelson of the back end of the FAST Tool for Green Team

software developers to assess the “required cost and effort to deploy the necessary programs into

DSMTracker.” Sean Weitner and Byron Martinez participated from CCI’s Westborough MA

office (PE L, Tr. 152:17-153:4, Tr. 154:7-156:20). Immediately thereafter, on January 16, 2017,

January 17, 2017 and January 18, 2017, the Back End of NEXT’s FAST Tool was penetrated

from an unauthorized IP address                    , registered to Conservation Services Group

(CSG) in Westborough MA. (PE G, Peterson Decl. ¶ 57 & PE G (61 (c)), a Summary Chart of

those penetrations, PE G (61 (a)), a Summary Chart reflecting the modules penetrated and the

number of times they were penetrated from that same IP address, PE G (61(b)), the results of a

location search for IP address              . Sean Weitner, DSMT solutions architect admits to

doing work in January in preparation for March scoping sessions of the features and functions of

the FAST Tool used by the utilities and programs serviced by CCI. (PE L, Weitner Dep. Tr.

159:18-160:16)

        83. In March 2017, without authorization from NEXT, CCI conducted at least 5 sessions

in which they had CCI employees servicing the eight utilities and 13 programs CCI serviced using

the FAST Tool identify the features and functionalities of the NEXT FAST Tool used by each of

the eight utilities and 13 programs NEXT serviced. (PE L, Weitner Dep. Tr. 167:4-187:13; O,

Supple Dep. Tr. 33-38 & Ex. 1 (Reviewing Scoping Videos CR-0047576-79; PE L, Weitner Dep.

Tr. 159-187, PE R, Transcript of 3/16/17 Video CR-0447576, see e.g. Tr. 7-16 & 122-124 (“DSM

Tracker in this project is simply replacing NEXST” (Tr. 9:5-6); PE Q, Emerson Dep. Tr. 169:9-

21)).




                                              28
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 29 of 31 PageID #:6810



      84. Between March 2017 and April 2017, CCI directed its employees, without

authorization from NEXT, to use their login credentials (issued for the sole purpose of servicing

CCI’s utility customers) to penetrate the Back End of NEXT’s FAST Tool to conduct homework

assignments directed at investigating, documenting and taking screen shots of NEXT’s trade

secrets for the purpose of assisting CCI’s employees developing DSMT. (PE H, Staszak Decl. ¶

¶ 17-19 & PE H 6 (Rule 1006 Summary Chart reflecting Homework Assignments, Modules,

Features and Functionalities to be Investigated and 100s of Screen shots assigned to be taken of

NEXT’s back end); PE O, JoAnne Supple Dep. Tr. 142:4-152:9 & Ex. 13 (CR-0062012-27)).

      85. On May 16, 2017, CCI employees without authorization from NEXT and in violation

of NEXT’s policy prohibiting sharing login accounts and credentials, logged into the Back End

of the NEXT Fast tool from four (4) separate locations (Santa Clara CA, Englewood CO, Austin

TX, and Caledonia TX) at the same time, all using Dan Williams Login credentials. (PE G,

Peterson Decl. ¶ 58, PE G (64 (a) & (64 (b)). NEXT policies prohibited sharing credentials. (Id.

G (2)(b)).

      86. On June 6, 2016, Sean Weitner, DSMT Solutions Architect identified over 900 gaps

between DSMT and FAST Tool and identified the FAST Tool features that had to be developed

in DSMT in order for it to perform the functions the NEXT FAST Tool performed to meet the

utilities requirements. (PE L, Weitner Dep. Ex. 9 & 9 (A)- on zip drive (Excel Sheet attached to

CR-0437415-17).

      87. In August, 2017, CCI scheduled times for its CCI employees, Jane Nelson and Alex

Heinen, without NEXT’s authorization, to use their login credentials issued solely for the purpose

of servicing CCI utility customers, to conduct live demonstrations and training sessions of the

Back End of the NEXT FAST Tool and its features and functionality for the employees and


                                               29
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 30 of 31 PageID #:6811



developers building out DSMT and put these demos on the shared drive. (PE Q, Emerson Dep.

241:1-242:11 & Dep Exs. 20, 21). These demonstrations were recorded. Transcripts for certain

of these demonstrations are attached as PE S (1) (Transcript of 8/14/17 NEXT Scheduling Demo

by Jane Nelson (CR-0272477) and PE S (2) (NEXT logs reflecting Nelson’s penetration of

NEXT’s Back End and the booking Ids used by Nelson (144384, 144391) during that

demonstration (PE G, Peterson Decl. ¶ 60)); PE T (1) (Transcript of 8/17/17 Demo of NEXT

data, inventory, scheduling, online scheduling by Alex Heinen) and PE T (2) (NEXT logs

reflecting Heinen’s penetration of NEXT’s Back End and the booking Ids used by him (14649,

14734, 14740, 14661, 14760, 14757, 14784) during the demonstration (PE G, Peterson Decl. ¶

61)); and an August 28, 2017 demonstration by Jane Nelson of NEXT Logins for HEA_HN (PE

P, Nadar Dep. Tr. 195-287 & Dep. Ex. 14 (A) (CR-0014612 by Jane Nelson) and PE V ( NEXT’s

logs reflecting Jane Nelson’s Back End access and booking Id (144955) used during the August

28 demonstration (PE G, Peterson 3rd Decl. ¶ 62)).

      88. On August 29, 2017, Jane Nelson, without NEXT’s authorization, issued administrator

login credentials to the Back End of the FAST Tool to CCI DSMT developers Simon Nadar,

Soham Chakraborty and Santosh Reddy, contractor administrative logins for Business Analyst

Stephanie Votta White, Field Tech login credentials for Business Analyst, JoAnne Supple, and

call center logins to Erin Mason. ((PE O, Supple Dep. Ex. 15 (CR-0442456-59). Immediately

thereafter, the Back End of NEXT’s System was penetrated 46 times by logins from India (PE G,

Peterson Decl. ¶ 63, (PE G (63(a) is a bar chart reflecting the number of penetrations from India

and PE G (63(b) reflects the modules accessed during those penetrations). Additionally, logins

from Alpharetta GA, where CCI’s developers were located (PE P, Nadar Dep. Tr. 9:19-24, 88:22-

89:15, 90:3-91:13)) increased after Nelson issued the developers administrative login credentials.


                                               30
Case: 1:17-cv-08829 Document #: 245-2 Filed: 12/20/18 Page 31 of 31 PageID #:6812



(PE G, Peterson Decl. ¶ 64 & Exs. PE G (71(a)) which reflects the penetrations to NEXT’s Back

End from Georgia, PE G (71(b)) which reflects the modules on the Back End that were penetrated

and PE G (71 (c)) reflects the data and source for those charts. PE G (71) (d) reflects the IP

locator for the Georgia IPs penetrating NEXT’s Back End. (PE G, Peterson Decl. ¶ 65).

                                   RESPECTFULLY SUBMITTED,

                                   PLAINTIFF NEXT PAYMENT SOLUTIONS, INC.,

                                   BY: /s/ Susan Bogart
                                            Its Attorney
                                            Law Offices of Susan Bogart
                                           70 W. Madison Street, Suite 1400
                                           Chicago, Illinois 60602
                                           Sbogart514@aol.com
                                           sbogart@susanbogart.com
                                           Tele: 312-214-3271

                                           Eric C. Cohen
                                           Brinks Gilson & Lione
                                           455 N. Cityfront Plaza Drive
                                           Suite 3600
                                           Chicago, IL 60611
                                           eccohen@brinksgilson.com
                                           Tel: (312) 321-4200




                                             31
